236 S.W.3d 122 (2007)
STATE of Missouri, Respondent,
v.
Antwan SCOTT, Appellant.
No. ED 89066.
Missouri Court of Appeals, Eastern District, Division Two.
October 23, 2007.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.
Prior report: 173 S.W.3d 927.

ORDER
PER CURIAM.
Antwan Scott ("Movant") appeals from a judgment in the St. Louis County Circuit Court denying his Rule 29.15 motion for post conviction relief.
In Movant's sole point on appeal, he contends that the motion court erred in denying his motion because his trial counsel was ineffective for failing to object to the admission of statements, evidence and arguments about a confidential informant's tip to the police and, for eliciting testimony about the informant's tip and referring to the tip in her closing arguments. Movant claims that trial counsel's ineffective assistance resulted in Movant being deprived of his confrontation rights and the jury being presented with hearsay evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).